— Order, Supreme Court, Bronx County (Diane A. Lebedeff, J.), entered August 18, 2010, which denied *745plaintiffs CPLR 4404 (a) motion to set aside the jury’s verdict in this case alleging intentional tort, unanimously affirmed, without costs.
The motion court correctly determined that the jury’s verdict was not against the weight of the evidence (see Lolik v Big V Supermarkets, 86 NY2d 744, 746 [1995]). The testimony of plaintiff and defendant’s witness offered conflicting accounts of the events at issue. The jury weighed the credibility of the witnesses and the evidence and reached its conclusion based on a fair interpretation of the evidence.
We have considered the parties’ remaining arguments and find them unavailing. Concur — Gonzalez, EJ., Mazzarelli, Acosta and Renwick, JJ.